      Case 4:19-cv-00532-O Document 49 Filed 12/08/20                 Page 1 of 1 PageID 920



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 VITA NUOVA, INC.,                                 §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §   Civil Action No. 4:19-cv-00532-O
                                                   §
 ALEX M. AZAR II, in his official                  §
 capacity as Secretary of Health and               §
 Human Services et al.,                            §
                                                   §
      Defendants.                                  §


                                               ORDER

         Before the Court is the parties’ Joint Status Report in this case. See ECF No. 48. The parties

are hereby directed to meet and confer pursuant to Federal Rule of Civil Procedure 26(f) and

submit a post-discovery conference report by December 18, 2020. Briefing on Plaintiff’s Motion

for Summary Judgment (ECF No. 34) remains stayed, and the parties shall submit a proposed

summary judgment briefing schedule in their post-discovery conference report.

         SO ORDERED this 8th day of December 2020.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
